                                                                      USDC-SDNY
                                                                      DOCUMENT
 UNITED STATES DISTRlCT COURT                                         ELECTRONICALLY FILED
 SOUTHERN DISTRlCT OF NEW YORK
                                                                      DOC#:

  NETSOC, LLC,                                                       DATE FILED:          1Jil//UJ2-o
                                  Plaintiff,
                                                                         MEMORANDUM OPINION &
                             v.                                                ORDER

  OATH INC.,                                                                  No. 18-CV-12267 (RA)

                                  Defendant.


 RONNIE ABRAMS, United States District Judge:

         PlaintiffNetSoc, LLC filed claims for patent infringement against Defendants Chegg

Inc., Linkedin Corp., Quora Inc., and Oath Inc., in four separate actions that were consolidated

through claim construction. See Dkt. 26. 1 The actions against Quora and Linkedin were

transferred to the Northern District of California on October 2, 2019 and January 14, 2020,

respectively. See No. 18-CV-12250, Dkt. 72; No. 18-CV-12215, Dkt. 73. The action against

Chegg was dismissed on collateral estoppel grounds on January 13, 2020. See No. 18-CV-

10262, Dkt. 111. Now before the Court is Defendant Oath's motion to dismiss, also on grounds

of collateral estoppel. For the following reasons, the motion is granted and this action is

dismissed as well.




         1
         Unless otherwise noted, this opinion cites submissions filed on the docket in NetSoc, LLC v. Oath Inc.,
No. 18-CV-12267.
                                                BACKGROUND 2

I.       Procedural History

         On December 27, 2018, Plaintiff filed this action, naming Yahoo! Inc. as the sole

defendant. Plaintiff sought "relief from patent infringement of the claims of U.S. Patent No.

9,978,107" (the"' 107 Patent"), alleging that "Yahoo maintains, operates, and administers a

website at www.yahoo.com that infringes one or more claims of the '107 patent." Dkt. 1,

Comp!. at I, Jr 9. The complaint described the '107 Patent as "relat[ing] generally to a method

and system for establishing and using a social network to facilitate people in life issues." Id. Jr 8.

         On March 12, 2019, Plaintiff filed an amended complaint (the "FAC"). Plaintiff again

sought "relief from patent infringement of the claims of U.S. Patent No. 9,978,107." Dkt. 22,

Comp!. at 1, Jr 9. The FAC, however, named Oath-rather than Yahoo! -as the sole defendant,

alleging that "Oath maintains, operates, and administers a website at www.Oath.com that

infringes one or more claims of the' 107 patent." 3 Id. Jr 9. On March 26, Oath filed a motion to

dismiss the FAC on several grounds, including that the 'I 07 Patent claims were directed to

patent-ineligible subject matter under 35 U.S.C. § 101. See Dkt. 28. Shortly thereafter, the

Conrt consolidated this action with the three other patent actions recently filed by Plaintiff in this

district, see Dkt. 26, and, on July 3, granted a stay of discovery in the cases pending resolution of

several motions, including Oath's motion to dismiss the FAC, see Dkt. 42.

         On July I 0, without either seeking permission from or giving notice to the Court, Plaintiff

filed a second amended complaint (the "SAC"). See Dkt. 44. In contrast to its prior complaints,



         2
           The facts in this section are drawn from the three complaints that Plaintiff filed. See Dkt. l, 22, 44. The
Court accepts Plaintiffs allegations as true for purposes of this motion. See Peerless Network, Inc. v. Blitz Telecom
Consulting, LLC, No. 17-CV-1725 (JPO), 2018 WL 1478047, at *l (S.D.N.Y. Mar. 26, 2018).

         3
             On July 29, 2019, the case caption was amended to include Oath instead of Yahoo!. See Dkt. 53.

                                                          2
the SAC now seeks "relief from patent infringement of the claims of U.S. Patent No. 9,218,591"

(the "'591 Patent"). Id at 1. While Plaintiff asserted the infringement ofa different patent,

Plaintiff made no other changes to the complaint. For instance, Plaintiff described the '591

Patent as the FAC described the 'I 07 Patent: "relat[ing] generally to a method and system for

establishing and using a social network to facilitate people in life issues." Id             Ir 8.   After Oath

objected to the filing of the SAC, Plaintiff responded by explaining that "the 'I 07 patent is a

continuation application of the application that issues as the '591 patent" and that the amendment

is "no surprise as both the '107 patent and the '591 patent are highly related."4 Dkt. 46; see also

id (explaining that there is "extreme similarity in the independent Claim I of the 'I 07 patent as

compared to the '591 patent").

         Shortly after filing the SAC, Plaintiff "inform[ ed] the Conrt of a decision in a related case

that materially impacts several of the cases before this Conrt[.]" Dkt. 50. In the United States

District Court of the Northern District of Texas, Plaintiff had brought similar patent infringement

claims involving the 'I 07 Patent against several other defendants. See NetSoc, LLC v. Match

Grp., LLC et al., No. 18-CV-1809 (N.D. Tex. July 13, 2018). On July 22, 2019, the Northern

District of Texas concluded that Plaintiffs "patent claims are directed to only ineligible subject

matter under 35 U.S.C. § 101" and granted the defendants' motion to dismiss. NetSoc, LLC v.

Match Grp., LLC et al., No. 18-CV-1809, 2019 WL 3304704, at *I (N.D. Tex. July 22, 2019).

The court first summarized the 'I 07 Patent claims as "(I) maintaining a list of participants, (2)

presenting a user with a list of other participants based on selection criteria, (3) allowing the user

to have limited contact with chosen participants, and (4) updating the rating of a participant

based on tracked response times." Id at *2. It then explained that these claims failed the two-


         4
          On September 3, 2019, the parties stipulated, pursuant to Federal Rule of Civil Procedure 41, to the
dismissal of Plaintiff's claims with respect to the '107 Patent. See Dk!. 62.

                                                         3
step test articulated in Alice Corp. Pty. Ltd v. CLS Bank International, 537 U.S. 208 (2014),

used to determine patent eligibility under 35 U.S.C. § 101. At step one, it held that the '107

Patent is "not directed to the creation of something physical," but, "[i]nstead, they are predicated

on presenting results of data collection and analysis," which "resides squarely in the realm of

abstract ideas." Match Grp., LLC et al., 2019 WL 3304704, at *2. Upon finding the claims to

involve an unpatentable abstract idea, the court held at the second step that the '107 Patent

claims falls "well below the threshold that the Federal Circuit has established for an inventive

concept" because "NetSoc makes no suggestion - in the patent or in its briefing - that its system

for collecting participant data, analyzing it, and presenting it to the users requires anything other

than conventional computer hardware." Id at *2-3.

        Following the Northern District of Texas's decision, Plaintiff acknowledged that its

claims based on the '107 Patent in other pending actions were now collaterally estopped. See,

e.g., Dkt. 88 ("Plaintiff agrees that collateral estoppel may be applied to assertions of

infringement of the '107 patent in light of the Texas Decision[.]"). Nonetheless, Plaintiff

disputes that the Texas court's decision was "dispositive as to the claims of the '591 patent[.]"

Dkt. 50; see also Diet. 83 ("Plaintiff ... disagrees that collateral estoppel would apply to claims

of infringement on any otherNetSoc patent, including the '591 patent and the '344 patent.").

       On September 6, Oath filed the present motion to dismiss the SAC. It first contends that

Plaintiff is collaterally estopped from asserting infringement claims based on the '591 Patent in

light of the Northern District of Texas's decision. Oath also argues, in the alternative, that the

'591 Patent does not satisfy 35 U.S.C. § 101 and Plaintiff's claims are not sufficiently plead

under Federal Rule of Civil Procedure 12(b)(6).




                                                  4
II.    Summary of the Relevant Patents

       On December 22, 2015, the '591 Patent, entitled "Method and System for Establishing

and Using a Social Network to Facilitate People in Life Issues," was issued by the United States

Patent and Trademark Office (the "USPTO"). Dkt. 44, Ex. A. The patent's abstract describes its

invention as follows:

       Embodiments described herein provide numerous applications and implementations of a
       social network to facilitate individuals to resolve various life issues. These issues may
       include issues that arise when individuals or families relocate, including logistic
       problems, assimilation of family members in a community, and roommate pairings. As
       will be described, embodiments described herein greatly facilitate corporations in
       relocating their employees logistically, and also assist employees and their families with
       life issues that may determine whether the employees' relocation will be a success.

Dkt. 44, Ex. A.

       The '591 Patent contains 8 claims. Claim I describes "[a] method for establishing a

social network," which is - broadly speaking - "compris[ed]" of (I) "maintaining a list

comprising a plurality of participants," (2) "presenting a user with a plurality of categories from

which the user may make a selection of a category," (3) "receiving an electronic communication

from the user for an unidentified respondent" and "sending the inquiry to the selected one or

more participants," (4) "receiving a response to the inquiry" and "publishing at least a portion of

the response," and (5) "tracking feedback for each of the selected one or more participants based

at least in part on the published portion of the response." Id. Claims 2-4 - the dependent claims

- provide specifications for the method described in Claim I. Claim 5 then describes the system

- "[a] non-transitory computer-readable medium that stores instructions which can be executed

by one or more processors to perform operations compris[ ed]" - to implement the method

described in Claim 1. Id Claims 6-8 - dependent claims - provide specifications for the system

explained in Claim 5.


                                                 5
        On May 22, 2018, the USPTO issued the '107 Patent, also entitled "Method and System

for Establishing and Using a Social Network to Facilitate People in Life Issues." See Dkt. 1, Ex.

A. The '107 Patent is listed as a continuation of the '591 Patent. It contains 11 claims, with

Claim 1 describing a similar "method for establishing a social network" that is "compris[ ed]" of

(1) "maintaining a list comprising a plurality of participants," (2) "presenting a user with an

interface from which the user makes a selection of a category," (3) "displaying, for the user,

some of the information associated with each of the multiple participants from the plurality of

participants which match the selection of the category by the user," (4) "enabling the user to send

an inquiry message to one or more of the multiple participants," and (5) "tracking a response

time of each of the one or more participants who received the message from the user." Id. Like

the '591 Patent, Claims 2-5 further specify Claim 1's method, and Claims 5-8 describe a system

- here, "[a] computer system" - for implementing the method described in Claim 1. Id. The

abstract describing the '107 Patent is identical - word-for-word- as the one in the '591 Patent.

Additionally, like the '591 Patent, the '107 Patent includes "10 Drawing Sheets" to illustrate the

concept. These "10 Drawing Sheets" are identical to those enclosed in the '591 Patent.

Compare id., with Dkt. 44, Ex. A.

                                      LEGAL STANDARD
       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

complaint must plead "enough facts to state a claim to relief that is plausible on its face." Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Bobcar Media, LLC v. Aardvark Event

Logistics, Inc., No. 16-CV-885 (JPO), 2017 WL 74729, at *3 n.4 (S.D.N.Y. Jan. 4, 2017) ("[T]he

plausibility pleading requirement of Twombly and Iqbal became the operative standard for

pleading patent infringement."). "A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

                                                 6
misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In determining whether the

complaint has sufficiently "cross[ed] the federal court's threshold," Skinner v. Switzer, 562 U.S.

521, 529-30 (2011), the Court must "accept[] all factual allegations as true, but 'giv[e] no effect

to legal conclusions couched as factual allegations."' Stadnick v. Vivint Solar, Inc., 861 F.3d 31,

35 (2d Cir. 2017) (citation omitted).

                                           DISCUSSION

        Oath raises several arguments in its motion to dismiss the SAC. As a threshold issue,

Oath contends that Plaintiffs infringement claims based on the '591 Patent are collaterally

estopped by the Northern District of Texas's decision. In particular, Oath argues that collateral

estoppel bars Plaintiff from raising claims based on the '591 Patent because the Texas court

already ruled that "the substantively identical '107 Patent claims [are] unpatentable subject

matter under 35 U.S.C. § 101." Def. 's Mot. at 11. Noting that the '591 Patent "uses only

slightly different language to describe substantially the same invention," Oath asserts that

Plaintiff is thus "estopped from asserting the '591 Patent." Id. Because the Court agrees, it

grants Oath's motion on collateral estoppel grounds and does not address its remaining

arguments.

I.      Legal Standard for Collateral Estoppel

        "The doctrine of collateral estoppel, which.is also known as issue preclusion, bars a party

from re-litigating in a second proceeding a factual or legal ... issue that has already been

decided against him in a prior proceeding." Perring B. V. v. Serenity Pharm., LLC, 391 F. Supp.

3d 265, 281-82 (S.D.N.Y. 2019). For collateral estoppel to apply, four elements must be

satisfied: "(1) the issues in both proceedings must be identical, (2) the issue in the prior

proceeding must have been actually litigated and actually decided, (3) there must have been a



                                                  7
full and fair opportunity for litigation in the prior proceeding, and (4) the issue previously

litigated must have been necessary to support a valid and final judgment on the merits." Flood v.

Just Energy Mktg. Corp., 904 F.3d 219,236 (2d Cir. 2018). 5 A district court has broad

discretion "in dete1mining whether or not collateral estoppel should apply in a given case." Id

          Although collateral estoppel principles apply equally in patent cases, "patent cases

undoubtedly raise unique concerns," in significant part because of the "economic considerations

relating to the costly relitigation of patent validity issues." Medino! Ltd. v. Guidant Corp., 341 F.

Supp. 2d 301, 319-20 (S.D.N.Y. 2004). For this reason, "collateral estoppel may apply to patent

claims that were not previously adjudicated, because the 'issues litigated, not the specific claims

around which the issues were framed are dete1minative. "' Id at 314. As one court explained:

         There is no reason to employ a different approach in a patent context by looking to the
         claims litigated instead ofto the issues that were decided. Courts have long recognized
         that the claims of a patent may be repeated and duplicated, varying one from the other
         only in minor details.

Bourns, Inc. v. United States, 537 F.2d 486, 651-52 (Ct. CL 1976). Thus, "[i]n patent validity

cases, the 'first consideration' in the collateral estoppel analysis is whether the issues of

invalidity common to each action is substantially identical." Abbvie Inc. v. Kennedy Tr. for

Rheumatology Research, No. 13-CV-1358 (PAC), 2014 WL 3360722, at *3 (S.D.N.Y. July 9,

2014).




         5
          "Because the application of collateral estoppel is not a matter within the exclusive jurisdiction of [the
Federal Circuit], ... [t]he law of the circuit in which the district court sits" - here, the Second Circuit- "controls the
questions of whether collateral estoppel applies." Ferring B. V., 391 F. Supp. at 282. Nonetheless, "for any aspects
that may have special or unique application to patent cases, Federal Circuit precedent is applicable." Aspex
Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377, 1380 (Fed Cir. 2013).


                                                            8
II.     Whether Collateral Estoppel Applies in This Litigation

        Plaintiff is not permitted to relitigate "an issue oflaw or fact actually litigated and

decided" by another court. Orenshteyn v. Int'/ Bus. Machs., Corp., 979 F. Supp. 2d 448,451

(S.D.N.Y. 2013). Because the Northern District of Texas held that the' 107 Patent claims were

directed to ineligible subject matter under§ 101, the question is "whether th[ose] assertions of

claims for" the '107 Patent are "patentably indistinct from those" presented here regarding the

'591 Patent. Purdue Pharma L.P. v. Ranbaxy Inc., No. 10-CV-3734 (SHS), 2012 WL 3854640,

at *3 (S.D.N.Y. Sept. 5, 2012).

        A. Three of the Four Collateral Estoppel Elements Are Easily Satisfied

        As an initial matter, there is no dispute that three of the doctrine's requisite elements are

met here. For collateral estoppel to apply in this action, the Court would have to find that the

Notthern District of Texas "actually decided" the 'I 07 Patent claims' validity, Plaintiff had a

"full and fair opportunity" to litigate that matter in that comt, and the court's § IO 1 ruling was a

necessary part of its final judgment to dismiss the case. Flood, 904 F .3d at 236.

        Following the Northern District of Texas's decision, Plaintiff conceded - in this action

and in the related cases that were also before this Court - that any of its pending claims based on

the '107 Patent were collaterally estopped. See, e.g., Pl.'s Opp. at 3 (stating that it "agrees that

collateral estoppel applies to assertions of infringement of the '107 patent"); NetSoc, LLC v.

Chegg Inc., No. 18-CV-10262, Dkt. 94 (S.D.N.Y. Sept. 16, 2019) ("Plaintiff agrees that

collateral estoppel applies to assertions of infringement of the '107 patent[.]"). By agreeing that

collateral estoppel applied to any claims involving the '107 Patent, Plaintiff thus acknowledged -

albeit, implicitly - that the Northern District of Texas actually decided the question of the '107

Patent's validity under§ 101, that the opportunity to fully litigate that question in that court was


                                                  9
provided, and that the ruling was a necessary part of the court's final judgment. Based on this

concession, the Court assumes for purposes of its own collateral estoppel analysis that these

three elements are met. 6

         Accordingly, the remaining inquiry as to collateral estoppel is only whether "the issues in

both proceedings [are] identical." Flood, 904 F.3d at 236. In other words, the relevant question

is whether the Northern District of Texas's conclusion that the '107 Patent was ineligible under§

101 also constitutes an adjudication of the issue now before this Court- that is, whether the '591

Patent is ineligible under § 101.

         B. Whether the '107 Patent and the '591 Patent Are Substantially Similar

         Generally, issue-preclusion analysis requires resolving whether an issue decided in a

prior proceeding is "identical" to one currently presented. Flood, 904 F.3d at 236. Patent cases,

however, differ slightly. Recently, the Federal Circuit explained:

         [P]recedent does not limit collateral estoppel to patent claims that are identical. Rather, it
         is the identity of the issues that were litigated that determines whether collateral estoppel
         should apply. If the differences between the unadjudicated patent claims and adjudicated
         patent claims do not materially alter the question of invalidity, collateral estoppel applies.

Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013); see also Soverain

Software LLC v. Victoria's Secret Direct Brand Mgmt., 778 F.3d 1311, 1319 (Fed. Cir. 2015)

("Complete identity of claims is not required to satisfy the identity-of-issues requirement for

claim preclusion."). It is thus not determinative that the' 107 Patent and '591 Patent claims are

not identical. The Court, instead, must decide whether the two patents are "substantially similar"

such that the Northern District of Texas's§ 101 invalidity analysis would not be "materially

alter[ed]." Ohio Willow Wood Co., 735 F.3d at 1342; see also Medino/ Ltd., 341 F. Supp. 2d at


          6 Although Plaintiff appealed the Northern District of Texas's decision, see Dkt. 82, that has no effect on

the collateral estoppel analysis. See Miller v. Garrett, 695 F. Supp. 740,747 n.4 (S.D.N.Y. 1988) ("The pendency
ofan appeal ... is irrelevant to a determination of whether a judgment is final for collateral estoppel purposes.").

                                                          10
319-20 (explaining that collateral estoppel analysis in patent cases focuses on "the 'issues

litigated, not the specific claims around which the issues were framed").

        Oath asserts that, "given the extreme similarity of the '107 Patent and '591 Patent

claims," this final element is also satisfied. Def.'s Mot. at 11. After comparing the two patents'

claims and reviewing the pleadings and Plaintiffs statements in this action, the Court agrees.

Both the '107 Patent and the '591 Patent in substance claim invention of the same method of

connecting users to facilitate resolving life issues. Because "the differences between the

unadjudicated patent claims and adjudicated patent claims" are insignificant, they would have no

material effect on the Northern District of Texas's invalidity analysis and thus the issue of the

'591 Patent claims' eligibility under§ 101 has already been addressed and resolved.

                1. Consideration of the Patents

        "To assess the identity ofth[e] issues, it is convenient to compare the adjudicated and

unadjudicated claims." Bourns, Inc., 537 F.2d at 493. Here, comparing the' 107 Patent and the

'591 Patent claims illustrates that the two are "patentably indistinct." Purdue Pharma L.P., 2012

WL 3854640, at *3.

        As a preliminary matter, the '107 Patent and '591 Patent have the same title - "Method

and System for Establishing and Using a Social Network to Facilitate People in Life Issues" -

and identical abstracts and drawing sheets describing the invention. Compare Dkt. 1, Ex. A, with

Dkt. 44, Ex. A. These similarities are not surprising because the '107 Patent is described as a

"continuation" of the '591 Patent. See In re Arunachalam, 709 F. App'x 699, 703 (Fed. Cir.

2017) (noting, in its collateral estoppel analysis, "that the '566 Patent is a continuation in-part of

the '500 Patent with additional disclosures" and that thus the patents' "specific terms remain[]

nearly identical").



                                                  11
         The similarities between the two patents are further evident when evaluating their claims.

Claim 1, which is representative of both patents' claims, is illustrative. 7 Indeed, in a July 16,

2019 letter defending its late filing of the SAC and substitution of the patents in the complaint,

Plaintiff itself provided the following chart, which was intended to "illustrate the extreme

similarity in the independent Claim I of the '107 patent as compared to the '591 patent." 8 Dkt.

46.




         7 When making patent eligibility determinations, "[a]ddressing each asserted claim in a§ 101 analysis is
unnecessary when the claims are 'substantially similar and linked to the same abstract idea."' Pers. Beasties Grp.
LLCv. Nike, Inc., 341 F. Supp. 3d 382,386 (S.D.N.Y. 2018); see also Cleveland Clinic Found v. True Health
Diagnostics LLC, 859 F.3d 1352, 1360 (Fed Cir. 2017) ("Where ... claims 'are substantially similar and linked to
the same' law ofnature, analyzing representative claims is proper." (citation omitted)).
          Here, Oath asserts that Claim I in both patents is representative. See Def.'s Mot. at 11. The Court agrees.
After reviewing the claims in both patents, it is evident that "all of the claims are substantially similar and linked to
the same abstract idea" described in Claim I. Content Extraction & Transmission LLC v. Wells Fargo Bank, 776
F.3d 1343, 1348 (Fed. Cir. 2014). Each one's remaining method claims-claims 2-5 in the '107 Patent and claims
2-4 in the '591 Patent - are "intimately linked to the abstract idea" described in Claim I and add nothing of separate
patentable significance. Pers. Beasties Grp. LLC, 341 F. Supp. 3d at 386. Instead, they only add specifications to
the general concept, such as how the user is linked to other participants. See Quantum Stream Inc. v. Charter
Commc'n, 309 F. Supp. 3d 171, 178 (S.D.N.Y. 2018) ("The dependent claims, in tum, provide at most additional
specificity as to the potential attributes of the content, or of the methods of moving such content through generic
components."). Plaintiff disputes this, asserting that "the dependent claims are important for patentability." Pl. 's
Opp. at 7. It, however, offers no support as to why this is so.
          Additionally, while the two patents include differently worded system claims - claims 6-11 in the 'I 07
Patent and claims 5-8 in the '591 Patent -these only provide a means to implement the method described in Claim I
and do not "add [anything] of substance to the underlying abstract idea." Alice Corp. Pty., 573 U.S. at 226-27. As a
court in this district explained, "[w]here ... the system and method claims 'are grounded by the same meaningful
limitations,' they 'will generally rise and fall together."' Pers. Beasties Grp. LLC, 341 F. Supp. 3d at 386. Because
none of the claims beyond Claim I are "patently distinctive," the Court's analysis focuses on Claim I in each patent.
Id

         8By contrast, in a letter filed that same day in Ne/Soc, LLC v. Linkedln Corp., No. 18-CV-12215, Plaintiff
argued that another of its patents, the '344 Patent, was "materially different than the claims of the '107 Patent" and
provided a detailed table "illustrat[ing] the differences between the claims of the '107 patent and the '344 patent."
Linkedln Corp., No. 18-CV-12215, Dk!. 57 (S.D.N.Y. Sept. 16, 2019).

                                                           12
 ·.   ·.····        Cli.um-loftbe-"591--' ·, --- -·:.---_              ·.·              ::   __ -    ',   :-----       ,·        Claim-t:otthe,'107- --.                  .·   ,_"- :_   .:

 1. A method for establishing a social network,                                     l, A method for establishing a social netwruk, the
 the method cornprising:                                                            method being implemented on a network computer
                                                                                    system and comprising:

 maintaining a list comprising a plurality of                                      maintaining a list comprising a plurality of
  participants, wherein each participant in the                                    1,artieipants, wherei!l each participant in the plurality
  plurality ofparticipnnts correspond<.; to one or                                 of pnrticip1111ts corresponds to one or more
  more individuals, wherein Ute list also includes                                 individuals, wherein the list also includes
  infonnation associated wi1h at least one of each                                 information assodated with at least one of each
  participant or the one or more individuals that                                  participant or tlm one or more individuals that
  correspond lo each pnrtlCipunt:                                                  correspond to each pru1icipnnt;

presenting a user with a plurality of categories                                    presenting a user with ru1 interfucc from which the
  from which the user may m-nke a selection of a                                    user makes a sel(:ction of a category from a plurality
  category from the plurality of categories;                                        of ca1egocies;

receiving the selection of the category by tl1e                                     in response to receiving the selection of the category
  user;                                                                             by the user, displaying., for the usct\ some of the
                                                                                    infonnntion associated with each of multiple
                                                                                    participants from the plurality of participants which
                                                                                    match the selection of the category by the user,
                                                                                    while shielding contact infonnation associated with
                                                                                    each ofthe multiple participants;

in conjunction with the selection oftl1e category,
  receiving an electronic communication from
  the user for an unidentified respondent.,
  wherein the electronic communication comains
  an inquiry of the user;

after receiving the selection of the category by                                   wherein di,iplo.ying some of the information
  illi: user, selecting one o, more participants                                   a..,;sociated with eacll of the mu[tiple participants is:
  from the list to receive the electronic                                          based at least in part on a rating ofiru:l.ividual
  conununic-JI!ion~ wherein selecting is based at                                  participants in the plurolity ofparticipauts;
  least in part on the selection of the category or
  the- information associated with at least one of
  each participant or the one- or more individuals
  that correspond to each participant;




 -_-:-·;. -c-:·;   'Claim l-of'thf-,I:591." ·-_ · ,·, ____ ··,--'·--- ··-    1
                                                                                 ---.   -"    -- -    •   -.-   --   -·:-:   ::.:.·:Clai.oi"1.0f the .~107 :-.C: '---- •_::- ·' - -:: ' --
sending the inquiry to the selected one or more                                    enabling the user to send an inquiry message to one
  participants;                                                                    or more of the multiple participants, while shielding
                                                                                   the contact information from the as.er, the contact
                                                                                   infonnation including any messaging identifier that
                                                                                   is associate.cl with each of the one or more
                                                                                   participants;

receiving a response to the inquiry from the                                      tracking a response time of each of the one or more
  selected one or more participants, the response                                 participants who received the message from the
  from each of the one or more participants                                       user. and
  im.:-lutliuM biu,g:mphical infunuathm abuul Lhat
  participant;

publishing at least a portion of the response from                                updating the rating a.ssocia.ted with each of the one
  each of the selected one or more participants                                   or more participants based at least in part on the
  tbr other users. to view1 wherein publishing is                                 tracked response time-,
  performed without identifying the user but
  inc-Iudes providing biographical infommtion
 about the participant who provided the
  response;

trnckfng feedback for each of the selected one or
  more participant'> based at least in part on the
  published portion of the response~ including
  detem1ining a rating from the user for ai least
  one of the selected one or more partici_pants.




                                                                                              13
Dkt. 46; see also Def.'s Mot. at 12-13 (providing its own table illustrating the similarities

between Claim 1 in both patents).

       Although there are a few minor differences addressed in more detail below, Claim 1 of

the' 107 Patent and '591 Patent essentially "use slightly different language to describe

substantially the same invention." Ohio Willow Wood, 735 F.3d at 1342. In both patents, Claim

1 claims a method for establishing a social network with the goal of connecting people to assist

in resolving life issues. To do this, both patents comprise of ( 1) maintaining a list of participants,

(2) presenting a user with a list of categories to choose from, (3) sending an inquiry message to

one or more participants regarding the user's inquiry, and (4) tracking that communication by

some means. Moreover, both patents employ conventional computer systems to implement this

method. That the two patents describe the same concept is further illustrated by how the parties

have described the '107 Patent and the '591 Patent in this litigation.

                                     Plaintiff                                          Oath

                    "The claims of the 'I 07 patent are focused   "The 'I 07 patent is directed to the concept of
                    on an application that establishes a social   connecting a person with an issue that the
                    network for use in matching participants to   person wishes to have solved (for example,
                    categorical selection of users." Dkt. 56.     the need to find a good hotel in Orlando,
                                                                  Florida) to a group of people or companies
   '107 Patent                                                    that may be able to assist with that issue ( e.g.,
                                                                  a group of people who have previously
                                                                  traveled to Orlando, Florida), and then giving
                                                                  the individual who provided the
                                                                  recommendation feedback on their response."
                                                                  Dkt. 28 at I (Def.' s prior motion to dismiss).

                   "The claims of the '591 patent are focused     "The patent describes matching a 'user' that
                   on an application that establishes a social    has an issue with 'participants' in the network
                   network for use in a matching system           ( service providers such as other people,
                   where the system can act as an                 organizations, groups, companies, etc.) who
   '591 Patent     intermediary for the user who sends the        may be able to help with the user's issue."
                   inquiry, with content generated by the         Def.' s Mot. at 4.
                   respondent being associated with the
                   respondent and not the user.'' Pl.'s Opp. at
                   11.



                                                  14
        In its opposition brief, Plaintiff attempts to highlight differences between the '107 Patent

and '591 Patent. It notes that "the user of embodiments of the claims invention of the '591 does

not automatically communicate directly with the recipient - the user inquiry is received, the

system selects the recipient." Pl.'s Opp. at 7. As such, "the system can act as an intermediary

for the user who sends the inquiry," thus giving "the user ... a level of privacy (because he is not

identified), while the respondent is identified." Id. at 8. By contrast, it explains that the '107

Patent has "the user select[] the respondent while protecting the identity of those participants

who may receive the inquiry from the user, and the user communicates directly to a selected

respondent." Id. A second difference is that "the 'rating' in each patent is not the same." Id. at

8. The '107 Patent "reflects historical information about the participants['] response time,"

whereas the '591 Patent uses a rating based on "feedback." Id. at 8. Oath does not dispute that

the patents' claims differ in these two ways. Nonetheless, it argues that this is "slightly different

language" that is "not of patentable significance." Def.' s Mot. at 13.

       The Court agrees with Oath. "[T]he mere existence of different language in the

adjudicated claims ... and unadjudicated claims" does not preclude applying collateral estoppel.

Ohio Willow Wood Co., 735 F.3d at 1342; see also id at 1343 ("[T]he mere use of different

words in these portions of the claims does not create a new issue of invalidity."). And while

Plaintiffs assertions as to how the '107 Patent and '591 Patent differ are accurate, these

differences do not alter the patents in any material way. Rather, the two identified differences

are dependent claims that only add limitations or specifications to the method described in Claim

1. See Soverain Software LLC, 778 F.3d at 1319-20 (holding that "[t]he additional limitation

here - transmitting a hypertext statement over the Internet, rather than over a generic network -

does not materially alter the question of the validity of [the] claim"); Ohio Willow Wood, 735



                                                 15
F.3d at 1343 (concluding that collateral estoppel applies because there was no showing that "the

additional limitation would change an invalidity analysis"); In re Arunachalam, 709 F. App'x

699, 703 (Fed. Cir. 2017) ("[A]ny differences between the two sets of claims are not material

such that those differences would affect the patentability of the challenged claims."); Quantum

Stream Inc., 309 F. Supp. 3d at 179 (explaining that "dependent claims [that] at most recite

additional specific arrangement of types of generic attributes" do not provide "meaningful"

differences for a§ 101 inquiry).

        Accordingly, because Claim 1 of the '107 Patent and the '591 Patent is representative of

both and markedly the same, the "issues of invalidity common to each action [are] substantially

identical." Abbvie Inc., 2014 WL 3660722, at *3.

               2. Review of the Pleadings and Statements Made in This Litigation

        The significant similarities between the' 107 Patent and '591 Patent are also illustrated by

the pleadings in this action. Despite the fact that the FAC asserted that Oath infringed on the

'107 Patent and the SAC asserts that Oath infringed on the '591 Patent, the complaints are

otherwise identical. Both complaints, for instance, include a table demonstrating how Oath's

website and services infringe on Claim 1. They then describe Claim 1 verbatim, alleging that

Oath infringed on Plaintiffs patented "method for establishing a social network," which

comprises of, in sum, (I) "maintaining a list comprising a plurality of participants," (2)

"presenting a user with a plurality of categories from which the user may make a selection," (3)

"receiving the selection of the category by the user" and "receiving an electronic communication

from the user for an unidentified respondent," (4) then "selecting one or more participants from

the list to receive the electronic communication," (5) "sending th[at] inquiry to the selected one

or more participants," (6) "receiving a response to the inquiry form the selected one or more



                                                 16
participants," (7) "publishing at least a portion of the response from each of the selected one or

more participants for other users to view," and (8) "tracking feedback for each of the selected

one or more participants." Compare Dkt. 22, with Dkt. 44. That Plaintiff chose not to make any

substantive edits to the infringement allegations in the SAC, despite asserting a different patent,

suggests that Plaintiff itself believed the '107 Patent and '591 Patent describe essentially the

same invention.

         Additionally, the Court cannot ignore Plaintiffs own statements about the patents'

similarities in other filings before this Court. In the July 16 letter, Plaintiff defended its decision

to substitute the '591 Patent for the '107 Patent in the SAC based on the fact that "the '107

patent and '591 patent are highly related." Dkt. 46. It further noted the "extreme similarity in

the independent Claim I of the '107 patent as compared to the '591 patent." Id. Plaintiff

reasoned that the two patents were so similar because "the '107 patent is a continuation

application of the application that issues as the '591 patent." Id. In light of these statements,

which Plaintiff does not address (or even acknowledge) in its opposition brief, the Court finds it

difficult to conclude anything but that the two patents are indeed substantially similar. 9

         As a final matter, the Court notes that Plaintiff has not made any substantive argument

against the applicability of collateral estoppel here. Prior to the Texas court's decision on the

motion for a new trial in that matter, Plaintiff argued that "this is precisely the type of case where

it may be preferable that the Court delay deciding if collateral estoppel applies until at least after

the decision on the motion for a New Trial pending in the Northern District of Texas." Pl.'s

Opp. at 2; see also id. at 3 ("[J]udicial economy is promoted by the Court delaying any collateral


         9
           Plaintiffs opposition is also telling. It is very similar to Plaintiffs motion for a new trial filed in the
Northern District of Texas after the§ 101 ruling. Compare Match Grp., LLC et al., No. 18-CV-1809, Dkt. 66 (N.D.
Tex. Aug. 19, 2019), with Dkt. 71. As Oath notes, the fact that Plaintiff can "re-purpose its briefmg from the Match
case on the '107 Patent" here underscores the ways in which the two patents are highly similar. Def.'s Reply at I.

                                                          17
estoppel decision until after a ruling on the Motion for a New Trial."). Since filing its opposition

brief on September 16, 2019, however, the Northern District of Texas denied Plaintiffs motion

for a new trial, rendering this argument moot. See Dkt. 81.

       Next, Plaintiff suggests that the Court should resolve Oath's motion to dismiss and

"avoid consideration of collateral estoppel." Pl.'s Opp. at 3. But Plaintiff offers no reasoning as

to why the Court should take this approach, which would run counter to the purposes of the

collateral estoppel doctrine.

       Indeed, it is only after raising these two other arguments that Plaintiff disputes the

application of collateral estoppel to its claims based on the '591 Patent at all. See id. But like its

previous arguments, Plaintiff asserts this only conclusorily. It offers no substantive reasoning

either as to why, broadly speaking, the Northern District of Texas's decision lacks preclusive

effect or, more specifically, how the '107 Patent and '591 Patent materially differ.

       In sum, the Court concludes that the '107 Patent and the '591 Patent are substantially

similar or, in Plaintiffs own words, "highly related." Dkt. 46. Both patents claim an invention

establishing a social network to connect people to assist with particular life issues. Although

there are differences between the two patents' claims, they are minor and thus "do not materially

alter the question of invalidity" under§ 101. Ohio Willow Wood Co., 735 F.3d at 1342; see also

Control v. Dig. Playground, Inc., Nos. 12-CV-6781 (RJS), 12-CV-7734 (RJS), 2016 WL

5793745, at *5 (S.D.N.Y. Sept. 30, 2016) (holding that collateral estoppel applies because one

patent is "largely duplicative" of another that has already been ruled invalid). Nor has Plaintiff

explained how these minor differences make the' 107 Patent and the '591 Patent patentably

distinguishable. As such, the Northern District of Texas's conclusion that the '107 Patent was

ineligible under§ 101 is applicable here as to the '591 Patent, and collateral estoppel applies.



                                                  18
                                         CONCLUSION

         For the foregoing reasons, the Court grants Oath's motion to dismiss on collateral

estoppel grounds. The Clerk of Court is respectfully directed to terminate the motion pending at

docket entry 63 and close this case.

Dated:      January 24, 2020
            New York, New York


                                                  United States District Judge




                                                 19
